Citation Nr: 1131152	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a meniscal tear and degenerative joint disease of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the Veteran withdrew his request for a Board hearing.  

In August 2010, the Board remanded the issue for additional private medical records and a VA examination.  A duty to assist letter was sent to the Veteran in August 2010 requesting private records and the Veteran was afforded a VA examination in October 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Residuals of a meniscal tear and degenerative joint disease of the left knee were manifested by flexion to 110 degrees, flexion limited to 140 degrees with pain and pain following repetitive use and flexion limited to 140 degrees with pain beginning at 120 degrees; extension at most was 0 degrees with pain and with pain following repetitive motion; there is no subluxation or ligament instability or additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  







CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of a meniscal tear and degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in March 2006.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.

The Veteran was afforded VA examinations in April 2006 and in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations in April 2006 and in October 2010 are adequate as the reports provide sufficient detail to rate the service-connected disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Previous rating decisions have evaluated the Veteran's left knee disability under Diagnostic Code 5257 and 5259.  The current rating decision on appeal has evaluated the Veteran's left knee under Diagnostic Codes 5010 and 5260.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by X- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011)

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.


In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Evidence and Analysis

The pertinent records show that during service, in 1968, the Veteran had a left knee medical meniscus repair.  In December 2005, x-ray shows osteoarthritis of the left knee.  That same month VA progress notes show the Veteran has stability problems in his right knee, however there appears to be a typographical error and the examiner more likely was referring to the left knee as she referred to surgery during service which was for the left knee.   

On VA examination in April 2006, the Veteran complained of pain and stiffness.  He denied symptoms of instability, giving way or locking.  The Veteran reported that his knee symptoms had no effect on his employment.  He indicated he could walk for a mile and climb a flight stairs.  

Physical examination shows the Veteran had normal gait.  Flexion was 110 degrees and extension was 0 degrees with marked crepitus.  Range of motion did not change upon repetitive motion and the Veteran did not experience pain, weakness fatigue or incoordination.  The examiner noted that the knee was not unstable.  The diagnosis was degenerative joint disease of the left knee with mild symptomatology slowly progressing over time.  



Private records in June 2006 show the Veteran was a candidate for a knee replacement.  VA records show that in February 2007 a knee brace was ordered.  

On VA examination in October 2010, the examiner indicated there was no history of hospitalization or surgery.  In the report of medical history, the examiner indicated that there was stiffness but no deformity, giving way, instability, pain, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, flare-ups of joint disease or incapacitating episodes of arthritis.  The Veteran was able to walk from one to three miles.  The examiner indicated that an arthroscopy would be scheduled if the symptoms increased, however currently symptoms of the left knee disability were minimal.  The Veteran was able to exercise, use an elliptical trainer and occasionally had pain at night.  

Physical examination shows crepitus, tenderness and guarding of movement of the left knee.  The examiner indicated there was no instability.  Flexion was 0 to 140 degrees with pain and extension was 0 degrees with pain.  There was pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

Active motion against gravity was 0 to 140 degrees in flexion with pain beginning at 120 degrees.  There was no additional limitation of motion on repetitive use.  Active motion against gravity was 0 degrees in extension with pain.  There was no additional limitation of motion on repetitive use.  

The diagnosis was left knee traumatic arthritis with significant effects on usual occupation and overall mild to moderate effects on daily activities.  The examiner indicated the Veteran was employed as a social worker and retired in 2007 due to age.  

Based on the evidence of record, throughout the appeal period flexion was no less than 110 degrees with pain at 120 degrees.  



As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for limitation of extension, extension at maximum was 0 degrees with pain and with pain following repetitive motion.  As the criterion for a 10 percent rating for extension is extension limited to 10 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 10 degrees.  There are no additional limitations to range of motion due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  

As there is no evidence of other ratable pathology such as ankylosis, dislocated or symptomatic removed semilunar cartilage, or tibia and fibula involvement under, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable. 

For the above reasons, the  preponderance of the evidence is against the claim for a rating higher than 10 percent for meniscal tear and degenerative joint disease of the left knee and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for residuals of a meniscal tear and degenerative joint disease of the left knee is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


